                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                             CR 03-27-GF-BMM

                  Plaintiff,
                                                             ORDER
 v.

 NEWTON JAMES CANTRELL, SR.,

                 Defendant.

                                INTRODUCTION

      Defendant Newton James Cantrell, Sr., has been in custody in connection with

his drug-related offenses since March 6, 2003. The Court sentenced Cantrell on

December 10, 2003, to 330 months imprisonment for marijuana and

methamphetamine drug charges in violation of 21 U.S.C. §§ 846 and 841. (Doc.

343.) The Court further sentenced Cantrell to 60 months imprisonment, consecutive,

for possession of a firearm in violation of 18 U.S.C. § 924(c). His total sentence

amounts to 390 months imprisonment, followed by five years’ supervised release.

(Id.) Cantrell’s release date from the Bureau of Prisons presently is set for February

24, 2027.

      Cantrell currently receives medical care at Federal Medical Center Rochester.

Cantrell has been diagnosed with a variety of medical conditions, which are related

to the aging process. A number of these conditions are chronic. Cantrell is 80 years


                                          1
old. As a result of his physical health problems, Cantrell moves the Court to reduce

his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(I). (Docs. 610 & 611.)

                                   DISCUSSION

      A defendant may move for a sentence reduction pursuant to Section

3582(c)(1) after he has exhausted fully “all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The Court may modify a

defendant’s term of imprisonment, in pertinent part, if the Court determines that

“extraordinary and compelling reasons warrant such a reduction” once the defendant

has been deemed to have satisfied Section 3582(c)’s exhaustion requirement.

Section 3582(c) requires the Court to consider Section 3553(a) factors to the extent

they are applicable before granting a defendant’s motion to reduce sentence.

18 U.S.C. § 3582(c)(1)(A).

      Cantrell moved the Court to reduce his sentence on July 18, 2019. (Doc. 610.)

The government filed a motion to stay Cantrell’s motion for 90 days so the Bureau

of Prisons may continue its administrative review of Cantrell’s motion for sentence

reduction/compassionate release. (Doc. 614). The Court granted the government’s

motion to stay on September 3, 2019. (Doc. 624.) The government requested an

additional 30 days on October 17, 2019, so the Bureau of Prisons may develop a



                                          2
release plan for Cantrell. (Doc. 626.) The Court granted the government’s request

for an additional 30-day stay. (Doc. 627.) On November 20, 2019, the Court held a

status conference. The government agreed Cantrell qualified for release pursuant to

18 U.S.C. § 3582(c)(1)(A) at the status conference.

      Accordingly, IT IS ORDERED:

      1. Cantrell’s Motion to Reduce Sentence (Doc. 610) is GRANTED.

      2. Defendant Newton James Cantrell, Sr., United States Marshals number

07748-046, is RELEASED from his term of imprisonment to his term of supervised

release. The United States shall take any appropriate steps to ensure the Bureau of

Prisons executes this Order promptly and in compliance with 18 U.S.C. § 3624(d).

Namely, Cantrell shall be released from the custody of the Federal Bureau of Prisons

as soon as a release plan is implemented and travel arrangements can be made.

      3. The United States Probation Office shall assist the Federal Bureau of

Prisons and Cantrell in developing a release plan to include suitable housing for

Cantrell.

      4. Upon his release from the custody of the Federal Bureau of Prisons,

Defendant Newton James Cantrell, Sr., shall begin serving his five-year term of

supervised release previously imposed. Cantrell must report within 72 hours of his

release to the probation office in the district in which he is released.




                                           3
      5. The Clerk of Court shall provide a copy of this Order to the United States

Marshals Service for the District of Montana, the United States Probation Office

for the District of Montana, and the United States Bureau of Prisons.

      DATED this 21st day of November, 2019.




                                         4
